NO. 12-18-00036-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JAMES ERIC MELTON AND                                     §    APPEAL FROM THE
KIMBERLY ANN MELTON,
APPELLANTS
                                                          §    COUNTY COURT AT LAW
V.

ED SMITH,                                                 §    VAN ZANDT COUNTY, TEXAS
APPELLEE
                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On February 21, 2018, the clerk of this Court notified Appellants that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellants were informed that failure to remit the filing fee
on or before March 5, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellants have not complied with the Court’s request.
         Because Appellants have failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered March 7, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 7, 2018


                                         NO. 12-18-00036-CV


                JAMES ERIC MELTON AND KIMBERLY ANN MELTON,
                                  Appellants
                                     V.
                                 ED SMITH,
                                  Appellee


                                Appeal from the County Court at Law
                        of Van Zandt County, Texas (Tr.Ct.No. CV-05737)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.